Title: From James Madison to William C. C. Claiborne, 25 November 1805
From: Madison, James
To: Claiborne, William C. C.


          
            Sir.
            Department of State Novr. 25th. 1805.
          
          Since my letter of the 18th. instant, I have received yours of the 14th. October relating to the excursion of the Marquis of Casa Calvo to the Saline River. In the present situation of our affairs with Spain, it would have been preferred that the liberty he has used to travel and explore the Country should not have been indulged, and particularly that it should not have been countenanced by the attendance of an American Officer at Adais. As however my letter of the 18th: (of which one copy has been sent by the Mail, and another by Sea) will have occasioned such a different impression with respect to the Marquis and the other persons in the service of Spain, it is not to be apprehended that any future question will arise with respect to a similar courtesy. I am &c.
          
            James Madison.
          
        